internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to plr-115088-00 cc psi date date number release date index number legend company state d1 d2 d3 d4 x y z sh1 sh2 trust trust shareholders dear this letter responds to a letter dated date and subsequent correspondence written on behalf of company by its authorized representative requesting a ruling under sec_1362 of the internal_revenue_code plr-115088-00 facts according to the information submitted company incorporated on d1 under state law and filed an election under sec_1362 to be treated as an s_corporation on d2 on d3 sh1 a company shareholder transferred x shares of company's stock to trust on d4 sh1 transferred an additional y shares to trust also on d4 sh2 another company shareholder transferred z shares of company's stock to trust company represents that trust was intended to be a qualified_subchapter_s_trust qsst as defined by sec_1361 and trust was intended to be an electing_small_business_trust esbt as defined by sec_1361 after changing tax preparers however company discovered that the beneficiary of trust failed to make a timely qsst election as required by sec_1361 and the trustee of trust failed to make a timely esbt election as required by sec_1361 both trust and trust were ineligible shareholders of an s_corporation consequently company's s_corporation_election terminated on d3 the date of the first transfer company represents that the termination of its s_corporation_election was inadvertent unintended and not the result of tax_avoidance or retroactive tax planning company further represents that at all times subsequent to d3 trust reported as though it was a qsst and at all times subsequent to d4 trust reported as though it was an esbt company requests a ruling that the termination of its s_corporation_election was inadvertent under sec_1362 company and all of its shareholders who were shareholders during the termination period consent to make any necessary adjustments consistent with the treatment of company as an s_corporation law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that for the purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of this chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder of an s_corporation plr-115088-00 sec_1361 provides that in the case of a qsst with respect to which a beneficiary makes an election under sec_1361 the trust is treated as a_trust described in sec_1361 and for purposes of sec_678 the beneficiary of the trust is treated as the owner of that portion of the trust that consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1361 provides that a beneficiary of a qsst or the beneficiary's legal_representative may elect to have sec_1361 apply sec_1361 provides that an election under sec_1361 may be effective up to days and two months before the date of the election sec_1361 provides that an esbt as defined in sec_1361 may be a shareholder of an s_corporation for purposes of sec_1361 notice_97_12 1997_1_cb_385 provides that the trustee of the esbt must file the esbt election within the time requirements prescribed in sec_1_1361-1 for filing qsst elections generally within the 16-day-and-2-month period beginning on the day that the stock is transferred to the trust sec_1362 provides that an election under sec_1362 terminates whenever the corporation ceases to be a small_business_corporation sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary regarding this period then notwithstanding the circumstances resulting in the termination the corporation shall be treated as an s_corporation during the period specified by the secretary conclusions after applying the relevant law to the facts submitted and the representations made we conclude that company's s_corporation_election was terminated on d3 when shares of company's stock were first transferred to an ineligible shareholder we also find that this termination was inadvertent within the meaning of sec_1362 thus under the provisions of sec_1362 company will be treated as an s_corporation from d3 and thereafter provided that the beneficiary of trust and the trustee of trust file the respective qsst and esbt elections with an effective date of d3 and d4 respectively with the appropriate service_center within days from the date of this letter and that company's s_corporation_election is valid and is not otherwise terminated under sec_1362 a copy of this letter should be attached to the qsst and esbt elections plr-115088-00 during the termination period and thereafter trust will be treated as if it was a qsst and trust will be treated as if it was an esbt accordingly the shareholders of company must include their pro_rata share of the separately and nonseparately computed items of company under sec_1366 make any adjustments to stock basis under sec_1367 and take into account any distributions made by company to shareholders under sec_1368 if company the trusts or any of company's shareholders fail to treat company as described above this ruling will be null and void except for the specific ruling above no opinion is expressed or implied concerning the federal tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed regarding whether company is otherwise qualified to be an s_corporation whether trust is a valid qsst or whether trust is a valid esbt under a power_of_attorney on file with this office we are sending a copy of this letter to company's authorized representative this ruling is directed only to the taxpayer requesting it under sec_6110 it may not be used or cited as precedent sincerely yours mary beth collins assistant to the chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
